DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 9/29/2022:
Claims 1-5, 9, 13, and 17-29 are pending in the current application.  Claims 6-8, 10-12, and 14-16 are cancelled and Claims 21-29 are newly added.
The cores of the previous prior art-based rejections have been maintained and are repeated below for convenience.
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 22 and 27 recite “a battery stack comprising multiple battery cells arranged with space between the battery cells along a first axis” but it is unclear if the multiple battery cells are arranged long a first axis or if the spaces are (i.e. extend) along a first axis.  It is also unclear what is meant by “first direction side” and “second direction side”.  Further, “the first direction” and “the second direction” lack antecedent basis – the first direction and second direction are not previously recited, and it is unclear which direction is the first direction and second direction.  Because “irst direction side” and “second direction side” are unclear, then it is unclear if Applicant intends for these limitations to define the first and second directions.  Claims 23-26 and 28-29 are rejected as being dependent upon rejected base claims.  To advance prosecution, the claim is interpreted such that spaces between the cells extend along the first axis.  
Claim Rejections - 35 USC § 103
6.	Claims 1-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa JP2015-149212 in view of Ikejiri US PG Publication 2019/0318892.
Regarding Claim 1, Nakagawa discloses a battery stack structure comprising a battery stack (module) 3 comprising multiple battery cells 18 that area spaced from each other (equally spaced, para 0051, gaps between battery cells, para 0069, Figs -3, 7, 8), a cooling air introduction passage (intake duct) 43 being configured to allow air to flow in the cooling air introduction passage 43 before the air cools the battery stack (Fig. 8), a junction box 32 adjacent to a second side of the battery stack, the junction box being configured to allow the air to flow in the junction box 32 after the air has cooled the battery stack, the junction box containing an electronic device (relay) 37 and control parts (see Figs 1-11; paras 0026, 0044-0046, 0049, 0054-0060, 0065-0101, especially paras 0088-0089 and 100, and Figs. 8-11 which show the cooling air flow path between the batteries which then flows through 7a to 9a and into junction box 32 to cool control component 36).  
Nakagawa discloses in par 0065 and Fig. 2 that the junction box 32 is connected via bus bar 41 to the battery stack via adjacent battery cell 18 and contains control parts 36 such as relay, means to control current (which the skilled artisan would understand to include at least discharge current), connector terminal, fuse, etc. and further discloses a charging box 34 which is adjacent to 32 and further discloses the use of bus bars to connect the junction box 32 to other components (paras 0056, 0067) but fails to specifically disclose that the bus bar is contained in the junction box, the bus bar being thermally and electrically coupled to the electronic device to allow passing of current that is charged to or discharged from the battery stack, wherein a direction of air flowing from the battery stack into the junction box faces a major surface of the bus bar.  However, in the same field of endeavor of cooling battery systems for vehicles wherein the battery system comprises a junction box containing electronics such as relays and other components, Ikejiri discloses a battery configuration wherein a junction box (device cover) 30 contains a relay component 14 that is connected to bus bar 20a such that the cooling efficiency of the relay 14 can be improved due to the dual cooling of the bus bar and relay components (para 0042, 0054, Fig 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to allow bus bar 41 to extend inside the junction box of Nakagawa to connect with control parts 36 because Ikejiri teaches that including the bus bar component within the junction box to connect with the relay, and to cool the bus bar and relay together allows for improved cooling of the relay.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Nakagawa modified by Ikeijiri does not specifically recite that a direction of a flow of the air flowing from the battery stack into the junction box faces a major surface of the bus bar.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to position the bus bar and relay such that they would be in best contact with the flow of cooling air, particularly since Nakagawa discusses different configurations of cooling air flow versus placement of the relay, since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 2, Nakagawa modified by Ikeijiri does not specifically recite that the bus bar is disposed upstream of the electronic device (relay) along the flow of the air in the junction box.  However, since the relay of Ikeijiri is cooled by the junction box 30 via the bus bar 20a (hence the improved cooling), then the skilled artisan would understand that any cooling fluid or thermal exchange material should contact the bus bar first, through which the relay will be cooled. Accordingly, the skilled artisan would find it obvious to place the bus bar in first contact with (i.e. upstream of the relay from) the cooling air entering the junction box of Nakagawa and Ikeijiri to take advantage of the bus bar’s improved cooling characteristic.  
Regarding Claims 3 and 4, Nakagawa does not specifically recite that the bus bar is inclined from an inner surface of the junction box.  However, Ikeijiri teaches that a relay is connected through the junction box to the external parts via the bus bar which is inclined from an inner surface of the junction box 30 (see e.g. Fig. 4) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to configure the bus bar of Nakagawa and Ikeijiri such that the bus bar is inclined from an inner surface of the junction box since Ikeijiri teaches this arrangement is successful in improving cooling of the relay to which it is connected, and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 5, Nakagawa discloses in Fig 3 and para 0064 wherein the battery stack comprises an upper battery stack 3, and discloses the laterally-place junction box 32 and the bus bar 41 that couples to the corresponding battery stack 3 via the positive or negative terminal of battery cell 18 (see rejection of Claim 1), and discloses a lower battery stack 3, but Nakagawa does not specifically disclose an additional (lower) junction box and bus bar connecting to the lower battery stack via either the positive or negative electrode of a cell of that stack.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a dedicated laterally-place junction box and bus bar for each battery stack of Nakagawa modified by Ikeijiri, upper and lower, to have flexibility in controlling the battery system since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  
Regarding Claims 17-20, Nakagawa modified by Ikeijiri does not specifically recite that the bus bar is partially widened so as to comprise a wide part.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to shape the bus bar in a way that would most efficiently assist in cooling the attached relay (such as a larger surface area for cooling air to contact) since this would require a simple design change and The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa JP2015-149212 in view of Ikejiri US PG Publication 2019/0318892, as applied to Claims 1-4, and further in view of Kawaguchi US PG Publication 2019/0115703.
Regarding Claim 9, Nakagawa modified by Ikeijiri discloses the claimed battery stack structure of Claims 1-4 as described in the rejections above, which are incorporated herein in their entireties. Nakagawa discloses in Fig. 3 and para 0064 wherein the battery stack comprises upper and lower battery stacks 3, and discloses the junction box 32 disposed laterally of the upper battery stack (see rejection of Claims 1-4), but Nakagawa does not specifically disclose upper and lower junction box disposed laterally of the respective upper and lower battery stacks or that the cooling air introduction passage comprises a lower cooling air introduction passage and an upper cooling air introduction passage, the upper cooling air introduction passage being disposed laterally of the upper battery stack and the lower cooling air introduction passage being disposed laterally of the lower battery stack, the lower junction box and the lower cooling air introduction passage each comprise a positioning unit configured to position the lower battery stack and the upper battery stack, or that the lower junction box partially protrudes upwardly so as to comprise a protrusion, the lower junction box comprises a terminal on the protrusion, the upper junction box has a recess having a shape that allows insertion of the protrusion into the recess, and the protrusion of the lower junction box is inserted into the recess of the upper junction box.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a dedicated laterally-place junction box for each battery stack of Nakagawa modified by Ikeijiri, upper and lower, to have flexibility in controlling the battery system since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  
Further, in light of the obviousness to incorporate upper and lower junction boxes into the system of Nakagawa modified by Ikeijiri, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to cool both the upper and lower junction boxes of Nakagawa modified by Ikeijiri by using upper and lower cooling air introduction passages disposed laterally of respective upper and lower battery stacks in order to have improved cooling of the upper and lower junction boxes and their electronic devices since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  
Further, with respect to the claimed protrusions and positioning portions, in the same field of endeavor of battery systems comprising for vehicles, said battery systems using junction boxes for connecting electronics, Kawaguchi discloses wherein a housing body of a battery system has positioning protrusions that couple with recesses (positioning cavities) in the junction boxes (para 0032, Fig. 2) to fit the components together, forming mechanisms that advantageously position the housing body and junction boxes 14a/14b together.  This secure positioning is something that the skilled artisan would find applicable to any parts of a battery system that should be positioned and fitted together, i.e. housing parts and battery stacks and junction boxes and cooling systems, etc. 
Specifically,  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to engage the lower junction box and lower cooling air introduction passage with positioning units configured to position the lower and upper battery stacks of Nakagawa modified by Ikeijiri because Kawaguchi teaches to use positioning protrusions (which are positioning units) to fit together parts of a battery system, which would include housing elements (e.g. cooling passages) and junction box elements with battery stacks or junction boxes with one another.  The skilled artisan would appreciate that when combining many elements in a housing, such assistance in alignment/positioning is desired.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
This obviousness is supported by the teaching of Nakagawa wherein positioning units (receiving protrusions) 11a connect and secure a base 10 to other walls of the structure (necessarily positioning the modules within the walls) (para 0033, Figs. 1-2).  
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa JP2015-149212 in view of Ikejiri US PG Publication 2019/0318892, as applied to Claims 1-4, and further in view of Kawaguchi US PG Publication 2019/0115703 and Kim US PG Publication 2017/0133722.
Regarding Claim 13, Nakagawa modified by Ikeijiri and Kawaguchi discloses the claimed battery stack structure of Claims 1-4 as described in the rejections above, which are incorporated herein in their entireties. Further, the rejection above of Claims 9-12, which is incorporated herein in its entirety, details the obviousness to use, and the advantage in using, a protrusion in a lower junction box and a recess in the upper junction box.  Regarding the limitation “the lower junction box comprises a terminal on the protrusion”, Kim discloses wherein two junction boxes 36/37, each connecting to its own battery stack/pack 10/20, are connected together to serially connect the battery packs in a more stable manner (para 0027).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to connect the upper and lower battery packs of Nakagawa modified by Ikeijiri serially via an electric connection between the upper and lower junction boxes because Kim teaches that this provides a stable connection.  The skilled artisan would understand that in order to connect the junction boxes, electrical connectors (e.g. terminals) are required.  It would have been obvious to use the protrusion of the lower junction box as a terminal since the protrusion would connect with a recess of the upper junction box of Nakagawa modified by Ikeijiri since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Allowable Subject Matter
9.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 21 recites a specific configuration of the junction box and bus bar that is not taught by the prior art and is not a simple rearrangement.  
10.	Claims 22-29 are allowed over the prior art.   The closest prior art is previously cited Nakagawa JP2015-149212 in view of Ikejiri US PG Publication 2019/0318892, and further includes Yoon US PG Publication 2012/0237804, which teaches an air cooled battery stack structure and junction box wherein coolant flows into the structure via inlet 437/337, flows in a first direction through the housing 330 to cool the battery cells 10 via barriers 115 that separate battery cells 10, and the coolant then flows out through the outlet surface 433/333 which contains junction box 420/320, said junction box 420/320 containing electronic components 429/329 that are cooled via through-holes by the same air flow as that which passes between battery cells (see e.g. Figs 4A-5B; paras 0056-0071).  Yoon lacks a teaching of a bus bar having a plate-like portion disposed in the junction box and being cooled as claimed, and there is no prior art to teach such an inclusion.  Ikejiri would not be used to modify Yoon because Yoon does not need a bus bar and e.g. the relay of Yoon already has conductive cooling via the sleeves 437/337 and heat dissipation members 428/328 (see e.g 0053-0057).  Further, if a bus bar were incorporated into the assembly of Yoon, it is unclear that the bus bar would be placed in the direct path of coolant (without a specific teaching to do so) since such a positioning might restrict air flow through the junction box/coolant path of Yoon.
Response to Arguments
11.	Applicant's arguments filed 9/29/2022 with respect to previously rejected claims have been fully considered but they are not persuasive. 
Arguments directed at claim 1
12.	Applicant argues that Ikejiri’s inclusion of the busbar in the cover 30 is because cover 30 is designed to completely enclose both the relay component and the bus bar, with the bus bar inclusion being done to facilitate conductive heat transfer from the relay unit to the battery case, so there is no cooling flow or convective heat transfer and it is only the battery case that involves convective cooling transfer.  Accordingly, the teachings of Ikejiri are not suitable for the modification of Nakagawa.
	The Office has considered this argument and respectfully disagrees.  It is submitted that the conductive heat transfer offered to the electronic components in the junction box of Nakagawa by the inclusion of the bus bar in the junction box as taught by Ikejiri would enhance cooling of the electronic components beyond sole use of convective cooling, which the skilled artisan would see as a benefit. Applicant further argues that the references do not render obvious the limitation wherein the direction of air flow faces a major surface of the busbar, but again, this argument appears to be related only to the use of conductive cooling in Ikejiri, but in light of the benefit of the convective cooling in Nakagawa, in combination with conductive cooling used by Ikejiri, as stated above, such a combination would be obvious to the skilled artisan.  Accordingly, such an argument is not found to be persuasive, and the rejection of record is maintained.  
	 					Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729